Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of “S” meters similar in all material respects to those the subject of Universal Foreign Service, Ine., Gonset Division et al. v. United States (47 Cust. Ct. 183, C.D. 2300), the claim at 12% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for parts of radios was sustained. The items marked “B,” stipulated to consist of “YU” meters the same in all material respects as those the subject of said C.D. 2300 or volt-ohm-milliampere meters similar to those the subject of United States v. G. L. Electronics, Inc., Arrow Sales, Inc. (49 CCPA 111, C.A.D. 804), were held dutiable at 13% percent under the provision in said paragraph 353, as modified, supra, for other articles, wholly or in chief value of metal, having as an essential feature an electrical element or device.